DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is on the merits in response to communications received on 12/4/20.  Claim(s) 1, 8, and 15 has/have been amended.  Therefore, Claims 1-4, 6, 8-10, 12, 14-17, and 19 is/are pending and have been addressed below.  

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/4/20, with respect to objections for claim(s) 8 have been fully considered and are persuasive.   The Examiner respectfully withdraws objections for claim(s) 8.

Applicant’s arguments, see applicant’s remarks, filed 12/4/20, with respect to rejections under 35 USC 101 for claim(s) 1-4, 6, 8-11, 12, 14-17, and 19 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 6.
The Examiner respectfully disagrees because the proposed solution determines a topic of collaboration session, finds a skill gap based on the determined topic, searches and identifies a user having the determined skill gap, and invites the determined user without the participants of the collaboration session asking for a determined user.  However none of this explains how it is improving a computer as a computer could perform these functions previously.  Applicant contends current systems are unable to query users profile to determine which user has a missing skillset and also determine a user’s availability however this is not supported by the specification [0072-0074] which merely states the invention can improve systems.  If the specification did support this it would essentially be saying current systems can’t query (determine matching skill sets) and checking a user’s status.  Thus the solution and problem are related to a business problem as the incentive is to reduce time consuming manual efforts to provide efficiency.
Thus, the arguments are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 12/4/20, with respect to rejections under 35 USC 103 for claim(s) 1-4, 6, 8-11, 12, 14-17, and 19 have been fully considered and they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 7-11.
The Examiner respectfully disagrees because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s amendment to the third determining limitation does not substantially change the limitation as do not include the needed skill means a missing needed skill.  The continued use of missing needed skill (which means do not include the needed skill) does not negate the current cited art (which was also previously cited) teaches the limitation(s) in question.
Kumar is not cited for the second or third determining step.  Wallace is not cited for the second determining step.  Wallace is cited for the third determining step.  Wallace’s citation for the previous third determining is based on [0033] list not a survey and [0030-0031] the list is based on an automated determination of skills needed and again not a survey.  The currently amended third determination limitation is almost totally by Wallace sans the full amendment of one or more keywords.  Instead Wallace teaches criteria instead of keywords however Bell teaches keyword.
The features upon which applicant relies (i.e., while a collaboration session is ongoing in real time) are not recited in the rejected claim(s) third determining limitation 
Applicant’s argument of survey is not found anywhere in [0028-0029, 0031].  The while a collaboration session is ongoing in real time for the third determining limitation is addressed above.  Wallace is not cited for the inviting limitation.
Bell is not cited for the third or second determining limitation.
Jacobson is not cited for limitations other than inviting.
Applicant contends the arguments are not attacking the references individually in spite of fact that the arguments a) content that each or almost each prior art does not teach a limitation which it is not cited for, b) content each or almost each prior art does not teach a portion(s) of a limitation(s) which it is not cited for, and c) do not address how the citations in combination for each limitation do not teach the limitation but instead providing a) and b).
Thus, the arguments are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-4 and 6 is/are rejected.  Claim(s) 1 state(s) the limitation “determining, using the processor, that a skills gap is present at least in part by determining that the skills associated with one or more users do not include a needed skill thereby indicating a missing needed skill associated with one or more keywords.”  There is insufficient antecedent basis for the bolded portion of the limitation(s) in the claim.  Thus claim(s) 1 is/are indefinite because it is unclear a missing needed skill is another missing needed skill, the missing needed skill, or something else.  Appropriate correction/clarification is required.  Claim(s) 2-4 and 6 is/are rejected because they depend on claim(s) 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 6, 8-10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for claim(s) 1, 8, and 15, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 8 and 15 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to managing a collaboration session.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: creating a collaboration session;
determining skills associated with all participants of the collaboration session that is ongoing in real-time;
monitoring one or more discussions within the collaboration session;
determining, based at least in part on the monitoring, a needed skill, wherein determining the needed skill comprises determining that one or more keywords associated with the needed skill are mentioned during the one or more discussions above a predetermined threshold;
determining that a skills gap is present at least in part by determining that the skills associated with one or more participants do not include the needed skill thereby indicating a missing needed skill associated with the one or more keywords;
missing needed skill to one or more user profiles of users not currently participants of the collaboration session that is ongoing in real-time, wherein the user profiles are stored in a including the one or more user profiles and the one or more keywords; and
inviting the one or more individuals having the missing needed skill to join the collaboration session that is ongoing in real-time without the one or more participants actively seeking assistance from the one or more individuals.
Claim 8 and 15: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including business relations).
The additional elements unencompassed by the abstract idea include computer implemented, processor, in real time using the processor, datastore (claim(s) 1), computer program product, non-transitory computer readable storage medium, processing circuit, in real time using the processor, datastore (claim(s) 8), computer system, processor, memory, in real time using the processor, and datastore (claim(s) 15).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0080]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.

Claims 3, 10, and 17 further define the abstract idea of claims 1, 8, and 15 with additional steps to remove one or more participants with overlapping skills.  These claims do not recite additional elements.
Claims 4 and 14 further define the abstract idea of claims 1 and 8 with additional steps to determine one or more topics.  These claims do not recite additional elements.
Claims 6, 12, and 19 further define the abstract idea of claims 1, 8, and 15 with additional steps to determine keywords via natural language search.  These claims do not recite additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4, 8-9, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2007/0005698 A1) in view of Wallace al. (US 2007/0004389 A1), Bell et al. (US 2016/0028895 A1), and Jacobson et al. (US 2018/0211223 A1).

Regarding claim 1 (currently amended), Kumar teaches a computer-implemented method for managing a collaboration session, the method comprising:
creating, using a processor, a collaboration session [see at least [0034-0035, 0044] for creating collaboration session];
determining, using the processor, skills associated with all participants of the collaboration session that is ongoing in real-time [see at least [0060-0065] for read profile information of participants of collaboration participants including interests (skill) and expertise (level of skill) ];
monitoring, using the processor, one or more discussions within the collaboration session [see at least [0049, 0058] for monitor the collaboration session];
searching and identifying in the real-time, using the processor, one or more individuals having a missing needed skill by comparing the needed skill to one or more user profiles of users not currently participants of the collaboration session that is ongoing in real-time [see at least [0087, 0089] for the system determines content being exchanged in collaboration to a) asses skills needed based on content being exchanged and b) search for the skill needed,
Examiner notes: including processor doing functions (such as Kumar in fig. 1, 2, 7) includes statement to MPEP 2144.04 - obvious to automate a manual activity - automatic or real-time results are obvious in light of Kumar's disclosure of [0025] the computer [0087, 0089] performing the search for an expert], wherein the user profiles are stored in a datastore including the one or more user profiles and the one or more keywords [see at least [0060-0061, 0071-0072, 0094] for profiles are stored at 520 and [0051-0053] profiles and collaboration sessions (including keywords) are stored at 520];
the one or more individuals having the missing needed skill [see at least [0087, 0089] for the system determines content being exchanged in collaboration to a) asses skills needed based on content being exchanged and b) search for the skill needed].

Kumar doesn’t/don’t explicitly teach but Wallace discloses determining, using the processor, that a skills gap is present at least in part by determining that the skills associated with one or more users do not include a needed skill thereby indicating a missing needed skill associated with one or more criteria [see at least [0033] for see if there is a skill gap in a group of users [0030-0031] based on skills needed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar with Wallace to include the limitation(s) above as disclosed by Wallace.  Doing so would help provide a larger set of options for conducting a collaboration sessions such as in person, phone, and multimedia [see at least Wallace [0026] ].

Kumar teaches finding a needed skill based on keywords but does not teach finding … keywords above a threshold.  Kumar specifically teaches determining, using the processor and based at least in part on the monitoring, a needed skill, wherein determining the needed skill comprises determining that one or more keywords associated with the needed skill are mentioned during the one or more discussions [see 
Kumar in view of Wallace doesn’t/don’t explicitly teach but Bell discloses determining, using the processor and based at least in part on the monitoring, a needed skill, wherein determining the needed skill comprises determining that one or more keywords associated with the needed skill are mentioned during the one or more discussions above a predetermined threshold [see at least [0026, 0030-0031] monitor discussion for topic(s) and keyword(s) where topic(s) and keyword(s) said above a threshold are determined to be needed skills];
determining, using the processor, the needed skill thereby indicating a needed skill associated with the one or more keywords [see at least [0026, 0030-0031] monitor discussion for topic(s) and keyword(s) where topic(s) and keyword(s) said above a threshold are determined to be needed skills].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar in view of Wallace with Bell to include the limitation(s) above as disclosed by Bell.  Doing so would help provide a larger set of options for determining skills.

Kumar in view of Wallace and Bell doesn’t/don’t explicitly teach but Jacobson discloses inviting one or more individuals to join the collaboration session that is ongoing in the real-time without the one or more participants actively seeking assistance from one or more individuals [see at least [0096-0097] for 311 for a teleconference which may be ongoing, determine a need for a subject matter expert without assistance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumar in view of Wallace and Bell with Jacobson to include the limitation(s) above as disclosed by Jacobson.  Doing so would help provide a larger set of options for the system (so individual users are not overburdened) by providing “automated collaboration assistance functions” [see at least Jacobson [0001-0003] ].

Regarding claim(s) 8 and 15, the claim(s) recite(s) analogous limitations to claim(s) 1 above and is therefore rejected on the same premise.


Regarding claim 2, 9, and 16, modified Kumar teaches the computer-implemented method of claim 1, further comprising determining one or more overlapping skills associated with at least two of the one or more participants [see at least Kumar [0067] for determine and rank users with similar (overlapping) skills based on a request such as find similar users in the subject session].

Regarding claim 4 and 14, modified Kumar teaches the computer-implemented method of claim 1, further comprising determining one or more topics from the monitored one or more discussions within the collaboration session [see at least Kumar [0058] identify keywords (topics) based on context of related words].

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Wallace, Bell, and Jacobson as applied to claim(s) 2, 9, and 16 above and further in view of Bader-Natal et al. (US 2019/0088153 A1).

Regarding claim 3, 10, and 17, modified Kumar teaches the computer-implemented method of claim 2 as well as one or more overlapping skills.
Modified Kumar doesn’t/don’t explicitly teach but Bader-Natal discloses further comprising discharging one or more participants having overlapping similarities [see at least 0073-0074] for a speaker que in a main session of conference and subgroups within the conference; [0282] hub is main session (of [0073-0074] ), spoke is subgroup (of [0073-0074] ), and a spoke representative is chosen based on “grades or performance on in-class assignments” (skill) [0294] when a new spoke representative is called into a hub the current spoke representative in the hub is called back to the hub to avoid having two representatives from a spoke, where avoiding having two representatives from a spoke is avoiding having participants with overlapping similarities of grades or performance on in-class assignments (skill) ]..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kumar with Bader-Natal to include the limitation(s) above as disclosed by Bader-Natal.  Doing so would help ensure only .

Claim(s) 6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Wallace, Bell, and Jacobson as applied to claim(s) 5, 11, and 18 above and further in view of Heinze et al. (US 6,915,254 B1).

Regarding claim 6, 12, and 19, modified Kumar teaches the computer-implemented method of claim 5, wherein the determination of the one or more keywords.
Modified Kumar doesn’t/don’t explicitly teach but Heinze discloses wherein the determination of the one or more keywords occurs using a natural language search [see at least column 2-3 lines 47-67 and 1-5 respectively].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kumar with Heinze to include the limitation(s) above as disclosed by Heinze.  Doing so would help ensure efficient and automatic classification (keywords) are assigned to a collaboration sessions such as a surgical procedure [see at least Heinze column 2 lines 1-27].

Conclusion
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.W./Examiner, Art Unit 3624    
                                                                                                                                                                                                    


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624